--------------------------------------------------------------------------------

Exhibit 10.97
 
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into effective as of the 8th day of November, 2012 by and between
CHROMCRAFT REVINGTON, INC. (the “Company”), a Delaware corporation, and
RONALD H. BUTLER (the “Executive”), who is the Chairman and Chief Executive
Officer of the Company,


WITNESSETH:


WHEREAS, the Company and the Executive are parties to an employment agreement
dated July 1, 2008, as amended effective as of December 31, 2009 (as amended,
the “Agreement”); and


WHEREAS, the Company and the Executive mutually desire to further amend the
Agreement as provided in this Amendment.


NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants, agreements and waivers contained herein, the continued employment of
the Executive by the Company pursuant to the Agreement, as further amended
hereby, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:


Section 1.               Amendment to Section 1(b) of the
Agreement.  Section 1(b) of the Agreement is hereby amended, superseded and
replaced in its entirety to now read as follows:


(b)           Term.  Unless the Executive’s employment with the Company is
terminated earlier in accordance with Section 4 hereof, the initial term of the
Executive’s employment with the Company under this Agreement shall begin on July
1, 2008 and shall end on December 31, 2011 (the “Initial Term”); provided,
however, that upon the expiration of the Initial Term, the Executive’s
employment under this Agreement shall thereafter be automatically extended upon
the same terms and conditions as set forth herein for successive one year terms
(each, a “Renewal Term”), unless the Company or the Executive shall have
delivered to the other a written notice not less than ninety (90) days prior to
the expiration of the Initial Term or any Renewal Term stating that the term of
this Agreement shall not be so extended, in which case the Executive’s
employment hereunder shall terminate at the end of the Initial Term or the
applicable Renewal Term, as the case may be.  Notwithstanding the foregoing,
following a Change in Control (as hereinafter defined), the Executive’s right
not to extend the Term shall only be such that the Executive may in his
discretion at any time, upon thirty (30) days’ prior written notice to the
Company, elect not to extend the Term and, in such event, the Term and the
Executive’s employment with the Company shall terminate at the end of such
thirty (30) day notice period.


During the Initial Term and any Renewal Term, the Executive’s employment
hereunder is subject to early termination in accordance with Section 4
hereof.  The Initial Term and any Renewal Term may be referred to in this
Agreement individually or collectively as the “Term.”

 
 

--------------------------------------------------------------------------------

 


Section 2.               Amendment to Section 4(f) of the
Agreement.  Section 4(f) of the Agreement is hereby amended, superseded and
replaced in its entirety to now read as follows:


(f)            Termination by the Executive Under Certain Circumstances
Following a Change in Control.  Following a Change in Control (as hereinafter
defined), and in addition to any other right of the Executive to terminate his
employment hereunder, the Executive, upon not less than thirty (30) days’ prior
written notice to the Company, may terminate his employment with the Company
upon the occurrence, as determined by the Executive, of any of the following
events during the one (1) year period immediately following a Change in Control
(and any such termination by the Executive shall not constitute a termination
for Good Reason under Section 4(c) hereof):


(i)            a material change in the Executive’s duties or responsibilities
from those in effect on the day before the Change in Control, provided that
solely a change in the Executive’s titles of Chairman of the Board and Chief
Executive Officer shall not be deemed a material change in his duties or
responsibilities, or


(ii)           a requirement that the Executive maintain his business office at
the Company at a location other than the office at which he is principally
located on the day immediately before the Change in Control, or


(iii)          a requirement that the Executive be away from his principal
residence for matters related to the Company for more than ten (10) days during
any calendar month.


For purposes of this Agreement, a “Change in Control” shall mean a transaction
or series of related transactions pursuant to which (i) at least fifty-one
percent (51%) of the outstanding shares of common stock of the Company (on a
fully diluted basis) shall subsequent to the date of this Agreement be acquired
by any party unrelated to or unaffiliated with the Company, or (ii) the Company
merges or consolidates with or effects any plan of share exchange or other
combination with any party that is unrelated to or unaffiliated with the Company
in a transaction where the holders of voting shares of the Company immediately
prior to the transaction do not hold a majority of the voting shares of the
surviving entity immediately following such transaction(s).


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred with respect to a transaction or series of related transactions (A)
involving any subsidiary or affiliate of the Company, (B) involving the Employee
Stock Ownership and Savings Plan (the “ESOP”) of the Company, its related trust
or any other employee benefit plan of the Company or related trust currently or
hereafter maintained or sponsored by the Company, (C) pursuant to which the
Company is taken private by the Company or no longer has shares of stock that
are listed for trading on any securities exchange or market, or (D) pursuant to
which at least fifty-one percent (51%) of the outstanding shares of common stock
of the Company (on a fully diluted basis) are beneficially owned by the ESOP,
its related trust or any other employee benefit plan of the Company or related
trust and/or persons who are serving as directors, officers or employees of the
Company immediately prior to such transaction(s).  In addition, in determining
whether a Change in Control has occurred under subsection (i) in the preceding
paragraph, the outstanding shares of common stock of the Company shall include
all shares owned by the ESOP, whether allocated or unallocated to the accounts
of participants.

 
 

--------------------------------------------------------------------------------

 


Section 3.               Amendment to Section 5(e) of the
Agreement.  Section 5(e) of the Agreement is hereby amended, superseded and
replaced in its entirety to now read as follows:


(e)           Termination Upon No Extension of Term.  Prior to a Change in
Control, if the Company elects pursuant to Section 1(b) hereof not to extend the
Term, the Company shall pay to the Executive his monthly Base Salary through the
end of the Term (and the Executive shall continue to perform his duties and
responsibilities under this Agreement through the end of the Term) and, in
addition, the Company shall pay to the Executive severance payments equal to his
Base Salary (calculated as a monthly amount) for twelve (12) months following
the end of the Term.  Prior to a Change in Control, if the Executive elects
pursuant to Section 1(b) hereof not to extend the Term, the Company shall pay to
the Executive his monthly Base Salary through the end of the Term (and the
Executive shall continue to perform his duties and responsibilities under this
Agreement through the end of the Term), but the Company shall not pay to the
Executive any severance payments under this Agreement and shall instead pay
severance to the Executive in accordance with the Company’s severance pay policy
then in effect.


Following a Change in Control, if the Company elects pursuant to Section 1(b)
hereof not to extend the Term, the Company shall pay to the Executive his
monthly Base Salary through the end of the Term (and the Executive shall
continue to perform his duties and responsibilities under this Agreement through
the end of the Term) and, in addition, the Company shall pay to the Executive
severance payments equal to his Base Salary (calculated as a monthly amount) for
twelve (12) months following the end of the Term.  Following a Change in
Control, if the Executive elects not to extend the Term pursuant to Section 1(b)
hereof, the Company shall pay to the Executive his monthly Base Salary during
the thirty (30) day notice period specified in Section 1(b) (and the Executive
shall continue to perform his duties and responsibilities under this Agreement
through the end of such period) and, in addition, the Company shall pay to the
Executive severance payments equal to his Base Salary (calculated as a monthly
amount) for six (6) months following the end of such thirty (30) day notice
period.


This subsection shall survive any expiration or termination of the Term of this
Agreement and shall be in addition to the provisions of this Agreement that
survive in accordance with Section 11.


Section 4.               Amendment to Section 5(f) of the
Agreement.  Section 5(f) of the Agreement is hereby amended, superseded and
replaced in its entirety to now read as follows:


(f)            Termination by the Executive Under Certain Circumstances
Following a Change in Control.  Upon the termination by the Executive of his
employment with the Company following a Change in Control pursuant to
Section 4(f) hereof, the Company shall pay to the Executive severance payments
equal to his Base Salary (calculated as a monthly amount) for twelve (12)
months.  In all other cases, the Company shall pay severance to the Executive
upon a termination of his employment with the Company (whether by the Company or
the Executive and whether with or without Cause, Good Reason or otherwise)
following a Change in Control in accordance with the appropriate provision of
Section 5 of this Agreement.  This subsection shall survive the termination or
expiration of the Term of this Agreement and shall be in addition to the
provisions of this Agreement that survive in accordance with Section 11.

 
 

--------------------------------------------------------------------------------

 


Section 5.               Amendment to Section 13(a) of the
Agreement.  Section 13(a) of the Agreement is hereby amended, superseded and
replaced in its entirety to now read as follows:


Binding Effect; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Executive and their respective heirs,
executors, representatives, successors and assigns; provided, however, that
neither the Company nor the Executive may assign this Agreement, or their
respective rights and obligations hereunder, without the prior written consent
of the other, except that the Company shall, without the consent of the
Executive, assign this Agreement, and its rights and obligations hereunder, to
any acquirer of substantially all of the assets or stock of the Company in
connection with any merger, consolidation, share exchange, combination, sale of
stock or assets, dissolution or other transaction constituting a Change in
Control if the Company is not the surviving corporation in any such
transaction.  In the event of any such permitted assignment of this Agreement,
all references to the “Company” shall thereafter mean and refer to the assignee
of the Company.


Section 6.               No Other Changes; Limited Waiver of Breaches.


(a)           No Changes Except as Provided Herein.  The Agreement is not
amended, modified or changed in any respect except as provided in this
Amendment.  All covenants, agreements, restrictions, provisions and obligations
set forth in the Agreement shall remain and continue in full force and effect,
and binding upon the parties, as provided in the Agreement except as amended
pursuant to this Amendment.


(b)           Limited Waiver.  Each of the Company and the Executive hereby
waives any and all breaches, if any, by the other of the Agreement that may have
occurred, and any and all rights to terminate the Agreement that may have
arisen, on or prior to the date of this Amendment.  Neither the Company nor the
Executive waives any breaches or rights to terminate the Agreement that may
occur or arise following the date of this Amendment.


Section 7.               Miscellaneous.


(a)           Binding Effect; Assignment.  This Amendment shall be binding upon
and inure to the benefit of the Company and the Executive and their respective
heirs, executors, representatives, successors and assigns.


(b)           Headings.  The headings in this Amendment have been inserted
solely for ease of reference and shall not be considered in the interpretation
or construction of this Amendment.


(c)           Severability.  In case any one or more of the provisions (or any
portion thereof) contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment, but
this Amendment shall be construed as if such invalid, illegal, or unenforceable
provision or provisions (or portion thereof) had never been contained herein.

 
 

--------------------------------------------------------------------------------

 


(d)           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.


(e)           Voluntary Execution; Construction.  The Executive agrees that he
has executed this Amendment voluntarily and not as a condition to continued
employment with the Company.  This Amendment shall be deemed to have been
drafted by both of the parties hereto.  This Amendment shall be construed in
accordance with the fair meaning of its provisions and its language shall not be
strictly construed against, nor shall ambiguities be resolved against, either
party.  THE EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS
NOT RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS
AMENDMENT FROM THE COMPANY, ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR
ANY ATTORNEY, ACCOUNTANT OR ADVISOR FOR THE COMPANY.


(f)            Entire Agreement.  This Amendment constitutes the entire
understanding and agreement (and supersedes all other prior understandings,
commitments, representations and discussions) between the parties hereto
relating to the amendments to the Agreement contemplated hereby.


(g)           Governing Law; Venue; Waiver of Jury Trial.  This Amendment shall
be governed by and construed in accordance with the laws of the State of
Indiana, without reference to any choice of law provisions, principles or rules
thereof (whether of the State of Indiana or any other jurisdiction) that would
cause the application of any laws of any jurisdiction other than the State of
Indiana.  Any claim, counterclaim, demand or action relating to this Amendment
shall be brought only in a federal or state court of competent jurisdiction
located in the State of Indiana.  In connection with the foregoing, the parties
hereto irrevocably consent to the jurisdiction and venue of such court and
expressly waive any claims or defenses of lack of jurisdiction of or proper
venue by such court.  THE COMPANY AND THE EXECUTIVE HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DEMAND, CLAIM, ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR OTHERWISE RELATING TO THIS AMENDMENT.


(h)           Recitals.  The first paragraph of this Amendment and the recitals
or “Whereas” clauses contained on page 1 of this Amendment are expressly
incorporated into and made a part of this Amendment.


(i)            Restatement of Agreement.  The Company may restate the Agreement
such that it shall contain in a single document all of the provisions of the
Agreement, as amended pursuant to this Amendment; provided that any such amended
and restated Agreement shall be signed by the Company and the Executive before
it shall be effective.




[Remainder of this page intentionally left blank.  Signature page follows this
page.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have entered into, executed
and delivered this Amendment as of the day and year first above written.





 
/s/ Ronald H. Butler
 
Ronald H. Butler
             
CHROMCRAFT REVINGTON, INC.
             
By:
/s/ James M. La Neve
   
James M. La Neve
   
Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------